DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hain (US2003/0021689 A1).

Regarding to Claim 11, Hain teaches a gas turbine component comprising:
at least one radial flange with a radial slot for spoke centering of a gas turbine element (Fig. 3, Part 17 area), the radial slot having a first slot flank, a slot base adjoining the first slot flank, and a second slot flank adjoining the slot base (Fig. 3, the examiner considered a first slot flank is located on left side of Part 17 and a second slot flank is located on right side of Part 17), the slot base being asymmetric with respect to a mid-plane extending radially and perpendicularly to a circumferential direction and centrally between the first and second slot flanks (Fig. 3).

Regarding to Claim 12, Hain teaches the gas turbine component wherein the radial slot is offset in the circumferential direction from a middle of the gas turbine component by at least one slot width defined by a distance between the first and second flanks (Fig. 3).

Regarding to Claim 13, Hain teaches the gas turbine component wherein the second slot flank is spaced in the circumferential direction further away from a middle of the gas turbine component than the first slot flank (Fig. 3, a first slot flank is located on left side of Part 17 and a second slot flank is located on right side of Part 17).

Regarding to Claim 14, Hain teaches the gas turbine component wherein a first minimum radius of curvature of a first transition region from the first slot flank into the slot base is greater than a second minimum radius of curvature of a second transition region from the slot base into the second slot flank (Fig. 3).

Regarding to Claim 15, Hain teaches the gas turbine component wherein the first minimum radius of curvature is greater that the second minimum radius of curvature by at least 5% (Fig. 3).

Regarding to Claim 16, Hain teaches the gas turbine component wherein a first transition region from the first slot flank into the slot base or a second transition region from the slot base into the second slot flank has a varying curvature (Fig. 3).

Regarding to Claim 17, Hain teaches the gas turbine component wherein at least one tangent at a point of the slot base forms an angle less than 90° and greater than 0° with the mid-plane (Fig. 3).

Regarding to Claim 18, Hain teaches the gas turbine component wherein the point is at an intersection of the slot base with the mid-plane (Fig. 3).

Regarding to Claim 19, Hain teaches the gas turbine component wherein the radial flange has a first outer flank adjacent to the first slot flank in the circumferential direction and a second outer flank adjacent to the second slot flank in the circumferential direction, each of the first and second outer flanks merging into a circumferential surface of the gas turbine component (Fig. 3, a first outer flank is located on the left side of the first slot flank, and a second outer flank is located on the right side of the second slot flank).

Regarding to Claim 20, Hain teaches the gas turbine component wherein a first minimum radius of curvature of a first transition region from the circumferential surface into the first outer flank is different than a second minimum radius of curvature of a second transition region from the second outer flank into the circumferential surface (Fig. 3).

Regarding to Claim 21, Hain teaches the gas turbine component wherein the minimum radius of curvature is greater than the second minimum radius of curvature (Fig. 3).

Regarding to Claim 22, Hain teaches the gas turbine component wherein a first transition region from the circumferential surface into the first outer flank or a second transition region from the second outer flank into the circumferential surface has a varying curvature (Fig. 3).

Regarding to Claim 23, Hain teaches the gas turbine component wherein the gas turbine element is an inner ring (Fig. 3, Part 7).

Regarding to Claim 24, Hain teaches a stator vane cluster comprising the gas turbine component as recited in claim 11 (Paragraph 1 teaches the reference related to a stator structure).

Regarding to Claim 25, Hain teaches the stator vane cluster wherein the gas turbine element is an inner ring (Fig. 3, Part 7).

Regarding to Claim 26, Hain teaches a gas turbine subassembly having a gas turbine component as recited in claim 11 and the gas turbine element (Paragraph 1 teaches the reference related to a gas turbine engine).

Regarding to Claim 27, Hain teaches the gas turbine component wherein the gas turbine element is an inner ring with a pin for spoke centering at the radial slot of the gas turbine component (Fig. 3, Part 7).

Regarding to Claim 28, Hain teaches a gas turbine comprising the gas turbine component as recited in claim 11 (Paragraph 1 teaches the reference related to a gas turbine engine).

Regarding to Claim 29, Hain teaches an aircraft engine gas turbine comprising the gas turbine as recited in claim 28 (Paragraph 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murphy (US2011/0243722 A1) teaches a gas turbine component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747